DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1, 3, and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record does not disclose or render obvious an electro-optic layer; a rear electrode having a light transmissivity of at least 85%; and a white or reflective backing, wherein the rear electrode is shaped as a grid having a plurality of grid lines with a plurality of open spaces between the grid lines and the rear electrode is disposed between the white or reflective backing and the electro-optic layer, wherein the electro-optic layer comprises a dispersion containing a plurality of charged particles in a fluid, the charged particles capable of moving through the fluid upon application of an electric field, wherein the charged particles and the fluid are encapsulated within a plurality of capsules having cross-sectional areas, and wherein an area of the plurality of open spaces between the grid lines of the rear electrode and the cross-sectional area of the capsules have a ratio from 1:5 to 5:1 (area:area).
The closest prior art of record, Frazier (United States Patent Application Publication 2009/0201570 A1), discloses an electro-optic display, comprising: a light transmissive front electrode (see 126 in fig.4A); an electro-optic layer (see comprised by 140); a rear electrode (see 134); and a white or reflective backing (see 128 para.[0049]), wherein the rear electrode is shaped as a grid having a plurality of grid lines (see 134 in fig.4A) and is disposed between the white or reflective backing (128) and the electro-optic layer (comprised by 140), and wherein the electro-optic layer comprises a dispersion containing a plurality of charged particles in a fluid (110), the charged particles capable of moving through the fluid upon application of an electric field (disclosed by the operation of fig.4A) but does not disclose a rear electrode having a light transmissivity of at least 85%; and a white or reflective backing, wherein the charged particles and the fluid are encapsulated within a plurality of capsules having cross-sectional areas, and wherein an area of the plurality of open spaces between the grid lines of the rear electrode and the cross-sectional area of the capsules have a ratio from 1:5 to 5:1 (area:area).
Claims 3 and 11-14 are allowed as they depend from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882